Opinion filed July 2, 2015




                                        In The


        Eleventh Court of Appeals
                                     ___________

                                 No. 11-15-00034-CV
                                    ___________

                 IN THE INTEREST OF J.A.F., A CHILD


                      On Appeal from the 318th District Court
                                 Midland County, Texas
                             Trial Court Cause No. FM 54,284


                      MEMORANDUM OPINION
       This is an appeal from an order in which the trial court terminated the parental
rights of the mother of J.A.F. and appointed the father as J.A.F.’s sole managing
conservator. The mother filed a notice of appeal. We dismiss the appeal.
       The mother’s court-appointed counsel has filed a motion to withdraw and a
supporting brief in which he professionally and conscientiously examines the record
and applicable law and states that he has concluded that the appeal is frivolous. The
brief meets the requirements of Anders v. California, 386 U.S. 738 (1967), by
presenting a professional evaluation of the record demonstrating why there are no
arguable grounds to be advanced. See In re Schulman, 252 S.W.3d 403 (Tex. Crim.
App. 2008); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978). In this regard,
the practice recognized in Anders for court-appointed counsel to seek a withdrawal
from a frivolous appeal applies to parental termination proceedings involving
appointed counsel. In re R.M.C., 395 S.W.3d 820 (Tex. App.—Eastland 2013, no
pet.); see In re K.D., 127 S.W.3d 66, 67 (Tex. App.—Houston [1st Dist.] 2003, no
pet.).
         Appellant’s counsel provided Appellant with a copy of the brief (sent via both
certified and first class mail) and informed Appellant of her right to review the record
and file a response to counsel’s brief. In compliance with Kelly v. State, 436 S.W.3d
313 (Tex. Crim. App. 2014), counsel also provided Appellant with a form motion to
file in this court to obtain access to the appellate record. Appellant did not file the
motion in this court. Nor did she file a response to counsel’s brief.1 We conclude
that Appellant’s counsel has satisfied his duties under Anders, Schulman, and Kelly.
         Following the procedures outlined in Anders and Schulman, we have
independently reviewed the record, and we agree that the appeal is without merit and
should be dismissed. See Schulman, 252 S.W.3d at 409. Accordingly, we grant the
motion to withdraw filed by Appellant’s court-appointed counsel. Additionally, we
order counsel to notify Appellant of the disposition of this appeal and the availability
of discretionary review in the Texas Supreme Court. Counsel is directed to send
Appellant a copy of the opinion and judgment within five days after the opinion is
handed down, along with notification of her right to file a pro se petition for review
under TEX. R. APP. P. 53. Likewise, this court advises Appellant that she may file a
petition for review pursuant to TEX. R. APP. P. 53.



         1
        By letter, this court granted Appellant thirty days in which to exercise her right to file a pro se
response to counsel’s brief.

                                                    2
      The motion to withdraw is granted, and the appeal is dismissed.


                                                  PER CURIAM


July 2, 2015
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                        3